DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
Response to Amendment
This action is in response to the amendment filed on 1/3/2022, wherein: 
Claims 1-11 are currently pending; and
Claims 1-11 have been amended. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1a2 in Figs. 2a and 2b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
first pump of claim 1 (It is noted that the specification and figure 1 contain reference character P1, however this is defined as “pump action” rather than as a “pump.” Correction of the specification to change “pump action” to “pump” will not be considered unsupported new matter as Fig. 1 illustrates pumps symbolically by triangles circumscribed by circles); 
the lighting system coupler configured to couple to a specially designed or standard dimensional shaft, tube and/or profile used in the cooling manifold of claim 5; 
the second pump of claim 7 (It is suggested that P2 likewise be amended in the specification as outlined above with respect to P1 and the first pump);
the collection space of claim 7; 
the cooling manifold having an inlet flow from a cooling water supply side and a return flow proceeding to a return side of claim 8 (It is noted that while Figs. 5a-5d illustrate conduit profiles having two or more flow passages, claim 8 draws dependency from claim 1, wherein claim 1 requires circulation flow by a first pump from the lights to the heat storing system. Figures 1, 6a, and 6b each depict the circulation loop of the cooling manifold as being unidirectional in the clockwise direction. It is therefore unclear from the figures how the inlet and outlet flows and supply side and return side are defined and interrelated); 
the lighting fixture wirings in the surface groove of claim 10; and
the coupler configured to couple the conduit profile to the cultivation facility and/or to an implement intended for irrigation of plants in claim 11 (see 35 USC 112(f) interpretation and 112(a) rejection below)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 11, lines 33-34 recite “heat storing system 3; 3b of a heat recovery arrangement.” This phrase should be replaced with “heat storing system 3b of a heat recovery arrangement 3.”
Appropriate correction is required.
Claim Objections
At least claims(s) 1, 7, and 10 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)."
For example, claim 1 presently recites an apparatus comprising three main elements: a lighting system; a hydronic cooling arrangement; and a heat recovery arrangement. These elements should each be indented. Each of those three main elements further comprise a plurality of sub-elements which should be indented with respect to the main element. 
Claims 1, 5, and 8 objected to because of the following informalities:  
In line 13 of claim 1, the phrase “and” should be removed and the phrase “first pump;” in line 12 should be replaced with “first pump; and.” 
In line 5 of claim 5, “viewed in cooling manifold’s” should be amended to recite “viewed in the cooling manifold’s.” 
In line 4 of claim 8, it is recited that “an inlet flow proceeding from a cooling water supply side” and “a return flow proceeding to a return side.” If “proceeding” is defined as “beginning with and/or moving forward,” an inlet flow “from” a supply side makes sense but a return flow “to” a return side does not appear to be correct. It appears as though the phrase should be amended to recite “with a return flow preceding a return side” since the return flow into the conduit would occur prior to reaching the return side.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation (BRI) of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
a heat storing system for storing the heat reclaimed by the heat recovery arrangement. - a water tank - page 8, lines 5-8.
Claim 5:
a coupler configured to couple [the lighting fixture] to a specially designed or standard dimensional shaft, tube and/or profile used in the cooling manifold. - a mechanical and/or magnetic coupling assembly included integrally in the mounting frame, or for example with separate coupling springs, etc. - page 4, lines 13-34.  
Claim 9:
a vacuum space for absorbing therein the water condensed on the conduit profile’s surface. - See 35 USC 112(a) rejection below.
Claim 11:
a coupler configured to couple the conduit profile to the cultivation facility and/or to an implement intended for the irrigation of plants. - See 35 USC 112(a) rejection below.
an implement intended for the irrigation of plants - a mist nozzle - page 16, lines 17-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites that the cooling arrangement comprises the cooling manifold configured to be immovable inside the plant cultivation facility. From a review of the originally filed disclosure, the manifold was recited as being “solidly propped in the facility.” Original claim 6 recited “solidly propped” which was given a rejection for being indefinite as “solidly” was a relative term not defined by the claim and/or disclosure. A review of the originally filed disclosure provides no recitation or support for the manifold being “immovable” or configured to be “immovable” within the facility. This limitation is therefore deemed to be unsupported new matter. 
Claim 9 recites that “the conduit profile of the cooling manifold defines a vacuum space therein for absorbing therein the water condensed on the conduit profiles surface.” As outlined above, “a vacuum space” is interpreted to be a generic placeholder and “for absorbing therein the water condensed on the conduit profiles surface.” is interpreted to be a functional recitation. As there is insufficient structure for performing the function recited, the limitation is interpreted to invoke 35 USC 112(f). From a review of the originally filed disclosure, the claimed limitation is only recited verbatim in the specification and is shown in cross section in Fig. 5d as A without any further description of what A comprises. The cross section is merely a circle such that it is unclear if it extends the entire length of the manifold or is limited to a particular size, and there are two parallel lines that appear to extend from the interior to outside the conduit with no explanation, such that it is not clear if the space is sealed with respect to the external environment or not (e.g. the internal vacuum space  has hole(s), slot(s), etc. between the interior space and the conduits outer surface such that water is sucked from the exterior surface into the interior vacuum space when the pressure in the facility, outside the conduit, is higher than the pressure inside the vacuum space). There is no explanation as to whether this “vacuum space” is a physical space within the manifold which is placed under vacuum and sealed, if the space is connected to a vacuum pump, or if it functions in some other manner. Furthermore, if the space is placed under a vacuum, it is unclear how water condensed on the conduit profile’s surface would be absorbed into the space or what structure(s) provides such function when it appears as though the water is described as being condensed on the outer surface of manifold and the vacuum space is internal. If the vacuum space is not open to the external environment, how does water get from the outside of the manifold in which the space is located to inside? If the vacuum space as illustrated in Fig. 5d has a hole or slot therein, how is a vacuum pulled or maintained on 
Claims 10 and 11 each draw dependency from claim 9 and incorporate the same limitations lacking adequate written description. Each of claims 10 and 11 is rejected for at least the same rationale outlined above with respect to claim 9. 
Claim 11 has been amended to recite that the conduit profile is provided with “a coupler configured to couple the conduit profile to the cultivation facility and/or to an implement intended for the irrigation of plants.” As outlined above, the term “coupler” is being interpreted to invoke 35 USC 112(f). In view of the Applicant’s Remarks filed on 1/3/2022, a coupler configured to couple the conduit profile to the cultivation facility is alleged to be illustrated in Fig. 5d and recited in paragraph [0040] to be reference character E1. Applicant alleges on page 6 of the Remarks that E1 is a threaded hole and a corresponding bolt or the like, and that the term “coupler” is similar to the term “fastener,” which one of ordinary skill in the art would understand to include several structures such as a screw, nail, etc. First, the originally filed disclosure never recites the term “coupler,” “bolt,” or “threaded hole.” Second, the “coupler” is being described with respect to a conduit profile of a cooling manifold. As a cooling manifold conduit is a structure used in a heating and cooling system, the term “coupler” has a specific definition in the heating, ventilation, and air conditioning (HVAC) art. A “coupler” is defined in the HVAC art as “a very short length of pipe or tube, with a socket at one or both ends that 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: Claims 1-11. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The 35 U.S.C. 112(b) rejections below are merely exemplary and do not include all possible rejections due to the apparent literal translation into English issue outlined above. Applicant is advised to thoroughly review the claims for similar rejections to those outlined as examples below. 
As outlined above, the indentation of structural elements in claim 1 is improper. Furthermore, the claim construction is very convoluted in that many structures and substructures are recited and it is unclear which are being positively recited and which are intended usages of the structures that are clearly positively recited. For example, the apparatus appears to comprise four interconnected systems: a lighting system, a hydronic cooling arrangement, a heat recovery arrangement, and a secondary circuit. In lines 12-13, the elements of the hydronic cooling arrangement are ended with a semicolon followed by the phrase “and a heat recovery ; and a heat pump assembly…” Due to this punctuation and indentation, it is unclear if the heat pump assembly is the actually the fourth subsystem and is not a subelement of the heat recovery arrangement. If the heat pump assembly is the fourth subsystem, a different interpretation of the limitation must be made. The limitation reads “a heat pump assembly for transferring the heat from the heat storing system, accumulated by way of the cooling arrangement's cooling water and/or the condenser dryer's/cooler's circulation water, into a secondary circuit independent with respect to the cooling arrangement and/or the condenser dryer's/cooler's respective first and second circulation loops.” The only structure that appears to be positively claimed in this limitation is the heat pump assembly which is underlined above. Everything italicized, in the limitation above, therefore appears to be an intended usage of the heat pump assembly as the structure is recited to be “for” performing the functionality. As such, it is first unclear if the secondary circuit is a positively claimed structure of the apparatus. Second, if the secondary circuit is an intended use of the pump assembly, the effect, if any, the secondary circuit has on the pump and/or apparatus as a whole is unclear because it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). One of ordinary skill in the art would understand that a heat pump assembly is used for transferring thermal energy. But as the secondary circuit type is not defined as being air, water, etc., if it is not a part of the apparatus in the claimed combination, what that means structurally for the heat pump assembly and how it 
In claim 1, the limitation “a heat pump assembly for transferring the heat from the heat storing system, accumulated by way of the cooling arrangement's cooling water and/or the condenser dryer's/cooler's circulation water, into a secondary circuit independent with respect to the cooling arrangement and/or the condenser dryer's/cooler's respective first and second circulation loops” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. The term “assembly” appears to be a generic placeholder as it does not appear to be an art or Applicant defined structure(s). The claim also does not recite sufficient structure following the term “assembly” for performing the functions. However, the “assembly” is preceded by the structural modifier “heat pump.”  While a heat pump is known in the art to transfer thermal energy, such as between a heat storing system and a secondary circuit, the pump requires additional elements such as flow connections, pipes/conduits, valves, etc. In view of the 35 USC 112(f) interpretation of the heat storing system above, if the heat from the hydronic cooling arrangement and/or the heat recovery arrangement is collected in a water tank, and the heat pump assembly is described as transferring heat to a secondary circuit which is independent from the cooling water of the hydronic arrangement and 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 1 recites “one or more condenser dryers/coolers for collecting water and/or heat absorbed in the indoor air of the plant cultivation facility, the heat recovery arrangement including a second circulation loop circulating circulation water” in lines 17-20. In lines 21-22 “the condenser dryer’s/cooler’s circulation water” is recited and in lines 22-23 “a secondary circuit independent with respect to the cooling arrangement and/or the condenser dryer’s/cooler’s respective first and second circulation loops.” is recited. First, there is a disagreement between the “one or more” condenser dryer/coolers recited in lines 17-20 and the phrase “the condenser dryer’s/cooler’s” recited in lines 21-22 and 22-23. It is unclear if the claim is limiting the number of condenser dryer/coolers to just a single one or in the instance that the “one or more” comprises two or more, which of the multiple units is being referred to in the latter phrasing. Second, the condenser dryer(s)/cooler(s) are not recited to have “circulation water” such that there is a lack of antecedent basis there. Only the arrangement as a whole, which comprises both the second circulation loop with the circulation water and the condenser dryer(s)/cooler(s), is recited to have circulation water. The structural relationship between the aforementioned elements is therefore lacking. Third, the phrasing of lines 22-23 appears to require a condenser dryer/cooler with first and second circulation loops. There is no antecedent basis for this and the structural relationship between the elements is not defined. It appears as though Applicant is 
Claims 2-11 draw dependency from independent claim 1. Each of the dependent claims incorporates the indefiniteness of the parent claim and fails to overcome the same. Each of claims 2-11 is rejected for at least the same rationale outlined above with respect to claim 1. 
Claim 2 recites that circulation water is conducted into the heat exchanger of each condenser dryer/cooler from the heat pump assembly in the secondary circuit and/or from the cooling arrangement. Claim 1 is interpreted to require that the heat storing system (i.e. water tank) accumulates heat from the condenser dryer(s)/cooler(s), presumably by the circulation water, and that the accumulated heat is transferred or is intended to be transferred into a secondary, independent circuit by a heat pump assembly. First, claim 1 does not appear to positively claim the secondary circuit but claim 2 appears to require the secondary circuit as the heat pump assembly is recited to be “in” the circuit. Second, the heat pump assembly is not recited to be “included in the secondary circuit” in claim 1. Third, the hydronic cooling arrangement of claim 1 is interpreted to be coupled to the heat storing system via the first circulation loop, and the condenser dryer/cooler(s) to be coupled to the heat storing system via the second circulation loop. However, claim 1 recites that the second circuit is “independent” from the first and second circulation loops. It is therefore unclear how the heat pump assembly would be capable of pumping circulation water from the secondary circuit into the condenser(s) if they must be fluidly decoupled. Fourth, the claims do not define the structural relationship between the storing system (i.e. water tank), the cooling water of the hydronic cooling arrangement, the circulation water of the condenser dryer/cooler(s), and the heat pump assembly 
Claim 3 recites that the heat pump assembly comprises one or more water-to-water heat pumps included in a pump-operated secondary circuit. Claim 1 already recites a secondary circuit. If the secondary circuit of claim 1 is positively recited, it is unclear if “a pump-operated secondary circuit” is in addition to the secondary circuit of claim 1 or is further limiting said circuit to be “pump-operated” by the heat pump assembly. It is additionally unclear if the heat pump assembly is now being defined as located within the secondary circuit (i.e. the secondary circuit connects the heat recovery arrangement to the heat pump assembly) and how the secondary circuit would be constructed, if the secondary circuit must be both independent from the circulation loop of the heat recovery arrangement that comprises both the heat storing system and the condenser(s) and somehow able to transfer heat from the heat storing system to the heat pump assembly as required by claim 1. The structural relationship between the heat storing system (i.e. water tank), the secondary circuit, and heat pump assembly has therefore not been adequately defined.
Claim 4 recites “the plants in the cultivation facility” in line 6 and “the light-producing components” in line 7. There is insufficient antecedent basis for these limitations in the claim. 
Re: Claims 5 and 11. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “coupler” in claim 5 is used by the claim to mean “a mechanical and/or magnetic coupling assembly included integrally in the mounting frame, or for example with separate coupling springs, etc.” in view of interpretation under 35 USC 112(f) as outlined above, and in claim 9 is used by the claim to mean “a threaded bolt and corresponding threaded hole” and/or “a threaded hole for receiving a mist nozzle,” while the accepted HVAC meaning has been outlined above. The term is indefinite because the specification does not clearly redefine the term.
Claim 5 recites that each lighting fixture comprises a coupler, the coupler configured to couple to a specially designed or standard dimensional shaft, tube, and/or profile used in the cooling manifold, at what in radial direction is an arbitrarily selected location when viewed in cooling manifold’s longitudinal direction and in its cross-section. First, it is unclear how the phrase “a specially designed or standard dimensional shaft, tube, and/or profile used in the cooling manifold” is to be interpreted. Are the phrases “specially designed” and “standard dimensional” defining each of the shaft, tube, and/or profile? Is “specially designed” and “standard” referring to “dimensional”? What are the metes and bounds of “specially designed.” The terms “specially designed” and “standard dimensional” in claim 5 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As the Applicant has not defined the cooling manifold of the hydronic cooling arrangement as being known in the art, an art recognized “standard dimension” would not make any sense, and what is meant by “specially 
Claim 6 recites the limitation “the plants in one or more sections” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is furthermore unclear if “sections” intends to refer to the manifold, the fixtures, the plants, or the facility. 
Claim 7 recites “wherein the one or more condenser dryers/coolers, suppliable via the second circulation loop by a second pump with the circulation water being conducted from the heat storing system of the heat recovery arrangement
Claim 8 recites that the cooling manifold has at least two flow passages, wherein one is to “a cooling water supply side” and the other is to “a return side.” The definition of what constitutes a supply side and a return side with respect to any of the other structures in claim 1 has not been established. 
Claim 10 recites that the cooling manifold conduit profile includes “a single- or multi-compartment interior.” As claim 10 draws dependency from claim 8 which recites at least two flow passages inside the profile, and claim 9 which recites a vacuum space inside the profile, it is unclear how it would be possible for the interior of the profile to be a “single- compartment interior.” Furthermore, claim 10 in and of itself, contains an “and/or” clause which would again cause disagreement between a single-compartment interior and a conduit that has any other chamber or groove. 
Further Claim Interpretation
As outlined above, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. As such, claim interpretation and application of prior art references requires the Examiner to make large leaps in interpreting the intentions of the Applicant by heavily importing details from the specification and figures into the claims (See “Note **” below). 
The following is the Examiner’s attempt to better conform independent claim 1 with U.S. Practice for both the Applicant’s benefit in future amendments and for Examiner’s benefit in application of the prior art: 


a lighting system including: 
an array of two or more electrical lighting fixtures, each of said lighting fixtures comprising: 
one or more electrical components providing a lighting function;
a hydronic cooling arrangement for lowering or impeding the rise of temperature in the
cultivation facility, said cooling arrangement comprising:  
a cooling manifold configured to cool the lighting fixtures included in the lighting system with cooling water conducted in the manifold, wherein the manifold comprises:
a first circulation loop, and 
a first pump; 
a heat recovery arrangement for utilizing excess heat generated in the cultivation facility said heat recovery arrangement including:
a heat storing system for storing the heat reclaimed by the heat recovery arrangement (35 USC 112(f) - a water tank), 
one or more condenser dryers/coolers for collecting water and/or heat absorbed in the indoor air of the plant cultivation facility, and 
a second circulation loop circulating circulation water between the one or more condenser dryers/coolers and the heat storing system, 
wherein the first circulation loop transfers heat from the cooling water of the hydronic cooling arrangement to the heat storing system, and 

a secondary circuit that is fluidically decoupled with respect to the first circulation loop of the hydronic cooling arrangement and/or the second circulation loop of the heat recovery arrangement; and 
a heat pump coupled to the heat storing system and the secondary circuit, 
wherein the heat pump is configured to transfer heat accumulated by the heat storing system into the secondary circuit. 
Note **: As it is improper to import claim limitations from the specification that are not part of the claim (MPEP 2111.01(II)), the Applicant’s filed claim amendments must be utilized in the prior art rejections. However, Examiner’s claim 1 above is how the independent claim is best understood by the Examiner if the 35 USC 112(f) interpretation is applied and all of the 112(b) indefiniteness issues were corrected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0347841 to Wallace in view of US 2008/0049417 to Shouse et al. 
Re: Claim 1. As best understood, Wallace teaches an apparatus for controlling conditions in a facility (Abstract, Fig. 1, 10, conditioned space). With regards to the facility being a “plant cultivation facility” it is interpreted that “plant cultivation” is an intended use of the facility as there is no structure recited that is specific to plant cultivation. As outlined above, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. While Wallace does not recite the facility is a plant cultivation facility, it would be possible to arrange the conditioned space for such a purpose. Wallace teaches that said apparatus comprises at least: a lighting system (paragraph [0039]). 
a hydronic cooling arrangement for lowering or impeding the rise of temperature in the
facility (paragraph [0002]; Fig. 1), 
said cooling arrangement comprising a cooling manifold (Fig. 1, 8, 16) configured to cool the lighting system with cooling water (38, hydronic supply fluid) conducted in the manifold in a first circulation loop by a first pump (Fig. 1, 52, hydronic load circulator; paragraph [0078] - 38 
and a heat recovery arrangement for utilizing excess heat generated in the facility transferred into the cooling arrangement’s cooling water, 
said heat recovery arrangement including a heat storing system for storing the heat reclaimed by the heat recovery arrangement (46/80, thermal storage fluid tanks),
wherein the heat recovery arrangement includes one or more condenser dryers/coolers for collecting water and/or heat absorbed in the indoor air of the facility (paragraph [0019]; Fig. 1, 32, energy transfer and ventilation device/42, hydronic coil-to-air heat exchanger), the heat recovery arrangement including a second circulation loop circulating circulation water (48/50 between and coupling 42 with 46/80); and a heat pump assembly for transferring the heat from the heat storing system (72, heat pump), accumulated by way of the cooling arrangement's cooling water and/or the condenser dryer's/cooler's circulation water, into a secondary circuit independent with respect to the cooling arrangement and/or the condenser dryer's/cooler's respective first and second circulation loops (see Examiner’s markup of Figure 1 of Wallace below). 

    PNG
    media_image1.png
    798
    859
    media_image1.png
    Greyscale

Paragraph [0081] teaches that the heat pump assembly (72) actively removes heat from the heat storing system (46/80) by moving fluid through the load side of the heat exchanger within the heat pump. Paragraph [0082] teaches that the heat pump has a ground loop (i.e. second independent circuit) that is ran through a source side of the heat pump (72) to transfer heat between the storing system and the secondary circuit. As seen in Fig. 1 of Wallace, a bypass system (74, bypass valves; 76, bypass heat exchanger) is also provided in the system which couples the secondary circuit with the fluid in the storage tanks. The present claims recite that the secondary circuit is “independent” with respect to the circulation loops of the hydronic cooling arrangement and the heat recovery arrangement, however, a thorough review of the originally filed disclosure provides no explanation as to how “independent” should be quantified. In re Karlson, 136 USPQ 184. It has also been held that omission of an element and its function is obvious if the function of the element is not desired. In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). However, Wallace does not expressly disclose that the lighting system includes an array 
Shouse et al. teach a lighting system (See Abstract; Figs. 1-5) comprising a lighting fixture (100, water cooled growing light) comprising one or more electrical components providing a lighting function (170, LED). Shouse teaches that the lighting system is hydronically cooled by water flowing through a cooling manifold (150, 160) coupled to the light source. Shouse teaches that the lights are for use in horticultural growing of plants (paragraph [0002]) and that the hydronic cooling offers the advantages of greater productivity, efficiency, reduced ventilation requirements, and year-round operation in all weather conditions (paragraphs [0006]-[0010]). 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to couple hydronically cooled lights as taught by Shouse et al. into the cooling circuits (16) of the facility taught by Wallace to increase the heat transfer rates between a generic lighting system which radiates heat absorbed by the system of Wallace into a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

***See Markups of Fig. 1 of present application in view of similarly shaded and labelled markups of Fig. 1 of Wallace and Fig. 1 of Shouse in the obviousness combination. A denotes the lighting system, B denotes the hydronic cooling arrangement, C denotes the heat recovery arrangement, D denotes the heat pump assembly, and E denotes the secondary circuit. 

    PNG
    media_image2.png
    597
    912
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1056
    856
    media_image3.png
    Greyscale

Re: Claim 2. Wallace in view of Shouse render obvious the apparatus according to claim 1 as outlined above. As best understood, Wallace teaches that each of the condenser dryer/cooler (32/42) comprises a heat exchanger (42, Hydronic Coil-to-Air Heat Exchanger) for heating outlet air (24, conditioned air; paragraphs [0076]-[0077]) of the condenser dryer/cooler with circulation water conducted into the heat exchanger from the heat pump assembly included in the secondary circuit and/or from the cooling arrangement.
Re: Claim 3. Wallace in view of Shouse render obvious the apparatus according to claim 1 as outlined above. As best understood, the heat pump assembly comprises one or more water-to-water heat pumps included in a pump-operated secondary circuit (secondary circuit, see markup above, comprises ground source heat pumps, 64/66, which are taught to be water-to-water (W-W) heat pumps in paragraph [0035]). 
Re: Claim 7. Wallace in view of Shouse render obvious the apparatus according to claim 1 as outlined above. As best understood, Wallace teaches that the one or more condenser dryers/coolers (32/42), suppliable via the second circulation loop (44,50) by a second pump (54) with the circulation water being conducted from the heat storing system of the heat recovery arrangement (46), comprises a collection space containing condensation water and cooling water (paragraphs [0075]-[0076] - 32/42 dehumidifies the indoor facility by removing vapor from the air - a collection space is therefore necessitated), the former having condensed therein from the cultivation facility’s indoor air, and a connecting pipe (48) coupled to the heat storing system (46) for conveying the circulation water and heat, accumulated in the collection space, into the heat storing system.
Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive. 
On pages 5-6 of Applicant’s Remarks, it is alleged that “vacuum space” in claim 9 has been translated from Finnish in the priority application and literally translates to “underpressure space.” It is alleged that one of ordinary skill in the art would understand that condensation will occur on the cooling arrangement such that the condensation water can be collected in the vacuum space. While the formation of condensation due to temperature differentials on the 
On page 6 of Applicant’s Remarks, the term “coupler” is alleged to be commensurate with the term “fastener” in scope and ordinary meaning. As outlined in the amended rejections above, the amended term is still at issue and furthermore appears to be contrary to the usage of the same in the art of HVAC. 
On pages 6-7, it is generically asserted that the 35 USC 112(b) rejections have all been corrected. As outlined above, an overabundance of indefiniteness issues still remain. 
On pages 7-9 of Applicant’s Remarks, it is alleged that the prior art of Wallace and Shouse each fail to teach the secondary circuit that is independent from the circulation loops of the other arrangements. As outlined in the amended rejections above, the term “independent” is not expressly defined in the present application and as such given the BRI, Wallace would appear to anticipate “independence” between the circulation loops and the secondary circuit in at least one mode/configuration. Alternatively, the rejection has also been amended to include that the omission of the bypass system of Wallace would be obvious such that Wallace in view of Shouse in either the anticipation or obvious analysis of Wallace, would render obvious claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited. 
Copending application 15/757,118 (US PG Publication 2018/0249644-A1) to the present Applicant (now abandoned) teaches a lighting system and hydronic cooling arrangement having   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Michael A. Fabula/Examiner, Art Unit 3647                

/MONICA L BARLOW/Primary Examiner, Art Unit 3644